Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Completes Private Placement TORONTO and NEW YORK, April 17 /CNW/ - Micromem Technologies Inc. (the "Company") (CNSX: MRM, OTCBB: MMTIF) announces the completion of a non-brokered arm's length private placement of 174,419 common shares at a subscription price of CAN $0.86 per common share for the gross proceeds of CAN The proceeds from the offerings will be used for general working capital purposes and will be subject to resale restrictions. << About Micromem Technologies Inc. and MASTInc: >> MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX:MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
